3'1qzs -ol,ozto3,w,~,cJtJ     J
                                                                                           ()/,(}gf
                             Rodolfo Garcia 768418                                        C)~t I (0
                             LH.l098 S.HWY    2037
                             Ft.Stockton,TX.79735



Court of Criminal Appeals of Texas
P.O.BOX 1230~,Capito1 Station~
Austin,Texas.78711                                                     August 10,2015



The State of Texas Vs.Rodolfo Garcia.Cause No.2154 and 2156.
                                                I


RE:        Request for Court Events and dates.



Dear Court of Criminal Appeals Clerk;

           I would like to obtain dates and write numbers approximate

and howmany 11.07 I have filed in ydur court.My District court

are        refusing     to    provid       me       with   this information that is why

I     am     requesting       to     you    with all. the events that I have filed

before in this Court and the numbers of the writes,please.

Thank you and I appreciated for your time.




                                                                    Sincerely yours,



                                                                  Garcia,R.i768418
                                                                  SIDi02559852
                                                                  LH.l098 S.HWY 2037
                                                                  Ft.Stockton,TX79735




                                                                    NJG 14 2015

                                                                ,L\10~1 Acosta, Clerk
CC:File
R:q.B3t frr Cb.rt .EvEnts aTrl dit:Es;